Title: From Benjamin Franklin to ———, 10 February 1775
From: Franklin, Benjamin
To: ——


Sir
Cravenstreet [Feb:] 10. 1775.
In Compliance with your Request I this Morning applied to a Virginia Merchant for Information, Whether the Courts of Virginia are now shut? and if so, from what Causes? particularly whether from any Resolutions of the People there to avoid Payment of their English Debts, as you told me had been insinuated by a Person in Administration. Inclos’d I send you the Answer I have just received; and am, with great Esteem, Sir, Your most obedient humble Servant
B Franklin
